Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 1 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 2 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 3 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 4 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 5 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 6 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 7 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 8 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                         Exhibit A Note Page 9 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 10 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 11 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 12 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 13 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 14 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 15 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 16 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 17 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 18 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 19 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 20 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 21 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 22 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 23 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 24 of 25
Case 18-18455-ref   Doc 17-3 Filed 01/30/19 Entered 01/30/19 16:52:56   Desc
                        Exhibit A Note Page 25 of 25
